Exhibit 10.1

 

RETIREMENT, TRANSITION, AND RELEASE OF CLAIMS AGREEMENT

 

This Retirement, Transition, and Release of Claims Agreement (the “Agreement”)
is made as of the Agreement Effective Date (as defined in Section 6 below) by
and between Ruth’s Hospitality Group, Inc. (the “Company”) and Michael O’Donnell
(“Mr. O’Donnell”) (together, the “Parties”).  

 

WHEREAS, the Company and Mr. O’Donnell are parties to the Terms of
Employment/Letter of Understanding and Salary Continuation Agreement dated as of
June 4, 2018 (the “Employment Agreement”), pursuant to which Mr. O’Donnell
currently serves as Executive Chairman;

WHEREAS, the Employment Agreement provides Mr. O’Donnell with the right to
retire on August 10, 2020 by providing the Company 30 days’ advance notice;

WHEREAS, Mr. O’Donnell has provided the Company with 30 days’ advance notice
that he wishes to retire on August 10, 2020;

WHEREAS, Mr. O’Donnell is eligible under the terms of the Employment Agreement
to receive certain benefits in connection with his retirement;

WHEREAS, due to the extraordinary circumstances brought about by the COVID-19
pandemic, the Company has asked Mr. O’Donnell to provide the Company with
certain transition services and Mr. O’Donnell has agreed to do so; and

WHEREAS, the Parties agree that the payments, benefits, and rights set forth in
this Agreement shall be the exclusive payments, benefits, and rights due Mr.
O’Donnell in connection with his transition and retirement from the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:  

1.

Separation Date; Retirement; Transition Period; Equity.  Provided Mr. O’Donnell
signs and returns this Agreement on or before July 31, 2020 and does not revoke
his acceptance of this Agreement, the following terms shall apply:

(a) Mr. O’Donnell’s effective date of retirement will be the earlier of (x)
December 9, 2020, and (y) such date as either Party advises the other in writing
following two (2) weeks’ prior written notice (the “Separation Date”).  Mr.
O’Donnell hereby resigns, as of the Separation Date, from his position as
Executive Chairman, and from any and all other positions he holds as an officer
or employee of the Company or any of its affiliates, and further agrees to
execute and deliver any documents reasonably necessary to effectuate such
resignations, as requested by the Company.  Mr. O’Donnell will remain as a
member of the Board of Directors until his current term expires at the 2021
Annual Meeting of Shareholders.  In the first quarter of 2021, the Nominating
and Corporate

1

--------------------------------------------------------------------------------

 

Governance Committee of the Board of Directors shall consider whether to
recommend that the Board of Directors nominate Mr. O’Donnell to stand for
election at the 2021 Annual Meeting of Shareholders, following the Company’s
usual process for director nominations.  Mr. O’Donnell shall remain Chairman of
the Board following the Separation Date, subject to the usual process whereby
the Nominating and Corporate Governance Committee of the Board of Directors
evaluates the role of Chair and makes recommendations to the Board of Directors
concerning committee chair appointments and Board leadership positions, but in
no event later than April 30, 2021. As of the Agreement Effective Date, the
Employment Agreement will terminate and be of no further force or effect other
than Sections 8 and 9 thereof, which shall remain in full force and effect in
accordance with their terms (the “Surviving Sections”).

(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”), during which Mr. O’Donnell
will use his best efforts to professionally, timely and cooperatively continue
to perform his duties as Executive Chairman, as well as such additional
transition duties as may be requested by and at the direction of the Chief
Executive Officer and the Board (the “Transition Duties”).  During the
Transition Period Mr. O’Donnell shall not engage in any business or perform any
services in any capacity that would, in the reasonable judgment of the Company,
interfere with the full and proper performance by Mr. O’Donnell of his duties;
provided, however, that nothing herein shall be construed to prohibit Mr.
O’Donnell from continuing to serve as a member of the Board of Directors of
Hickory Tavern.  During the Transition Period, Mr. O’Donnell will be an at-will
employee of the Company and will receive a base salary at the annualized rate of
$500,000, less all applicable taxes and withholdings, to be paid in accordance
with the Company’s regular payroll practices; provided, however, that in
connection with the Company’s response to the COVID-19 crisis, and continuing
until such time as the CEO and other executive officers have their regular base
salaries reinstated, Mr. O’Donnell’s base salary shall be at the temporarily
reduced annualized rate of $250,000.  Mr. O’Donnell shall, during the Transition
Period, continue to participate in the Company’s benefit plans (pursuant to the
terms and conditions of such plans), and continue to receive a monthly
automobile allowance of $1,000 per month.  For the avoidance of doubt, Mr.
O’Donnell shall not be eligible to participate in the Company’s Bonus Plan or
any other bonus program for the 2020 calendar year, nor shall he be eligible to
receive any new equity grant during the Transition Period.

(c) As a result of Mr. O’Donnell’s notice of retirement pursuant to the terms of
the Employment Agreement, all restricted stock awards granted to Mr. O’Donnell
during his tenure shall become vested and free from forfeiture effective as of
the Agreement Effective Date.

(d) Upon the Separation Date, Mr. O’Donnell shall be paid all unpaid base salary
earned through such date, including any amounts for accrued but unused vacation
time, and shall be reimbursed for any business expenses properly incurred
through such date for which he has sought reimbursement (together, the “Accrued
Obligations”).  As of the Separation Date, all salary payments from the Company
will cease and any benefits Mr. O’Donnell

2

--------------------------------------------------------------------------------

 

had as of such date under Company-provided benefit plans, programs, or practices
will terminate, except as required by federal or state law.

2.

Retirement Benefits.  Provided that Mr. O’Donnell (i) has timely signed and
returned this Agreement and has not revoked his acceptance of this Agreement,
(ii) signs and returns the Additional Release of Claims attached hereto as
Attachment A (the “Additional Release”) on, but not before, the Separation Date
and does not revoke the Additional Release, and (iii) complies with the terms of
this Agreement, Mr. O’Donnell shall receive the following retirement benefits,
which he became eligible to receive under the Employment Agreement as a result
of his notice of retirement (the “Retirement Benefits”):

 

a.  COBRA.  Should Mr. O’Donnell timely elect and be eligible to continue
receiving group health insurance pursuant to the “COBRA” law, the Company will,
until the eighteen (18)-month anniversary of the Separation Date (the “COBRA
Contribution Period”), continue to pay the share of the premiums for such
coverage to the same extent it was paying such premiums on his behalf
immediately prior to the Separation Date.  The remaining balance of any premium
costs during the COBRA Contribution Period, and all premium costs thereafter,
shall be paid by Mr. O’Donnell on a monthly basis for as long as, and to the
extent that, he remains eligible for COBRA continuation.

 

b.  Automobile Allowance.  The Company shall, until the eighteen (18)-month
anniversary of the Separation Date, pay to Mr. O’Donnell a monthly automobile
allowance of $1,000, less all applicable taxes and withholdings.

 

3.

Entirety of Benefits.  Other than the benefits set forth in this Agreement, Mr.
O’Donnell will not be eligible for, nor shall he have a right to receive, any
benefits (including payments or compensation) from the Company following his
separation from employment.  

 

4.

Release of Claims.  In exchange for the consideration set forth in this
Agreement, which Mr. O’Donnell acknowledges he would not otherwise be entitled
to receive, Mr. O’Donnell hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Mr. O’Donnell ever had
or now has against any or all of the Released Parties up to the date on which
Mr. O’Donnell signs this Agreement, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to Mr. O’Donnell’s
employment with, separation from, and/or ownership of securities of the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Genetic Information

3

--------------------------------------------------------------------------------

 

Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Florida Civil Rights
Act of 1992, Fla. Stat. § 760.01 et seq., Fla. Stat. §§ 448.07 and 725.07
(Florida equal pay laws), Fla. Stat. § 250.481 (Florida military leave law),
Fla. Stat. § 760.40 (Florida genetic testing law), and Fla. Stat. § 448.101 et
seq. (Florida anti-retaliation law), all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested ownership interest in
the Company or its affiliates, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of Mr. O’Donnell’s employment with and/or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above;
provided, however, that this release of claims shall not (i) prevent Mr.
O’Donnell from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Mr. O’Donnell
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Mr. O’Donnell further waives
any rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding), or (ii)
deprive Mr. O’Donnell of any rights Mr. O’Donnell may have to be indemnified by
the Company as provided in any agreement between the Company and Mr. O’Donnell
or pursuant to the Company’s Certificate of Incorporation or By-Laws.

 

5.

Continuing Obligations.  Mr. O’Donnell acknowledges and reaffirms his continuing
confidentiality, non-competition, and non-solicitation obligations (the
“Restrictive Covenant Obligations”), as set forth in the Surviving Sections,
which survive his separation from employment and remain in full force and
effect.

 

6.

Time for Consideration and Revocation.  Mr. O’Donnell acknowledges that he was
initially presented with this Agreement on July 9, 2020 (the “Receipt
Date”).  Mr. O’Donnell understands that this Agreement shall be of no force or
effect unless he signs and returns this Agreement on or before July 31, 2020 and
does not revoke his acceptance of this Agreement within the seven day period
after his execution (the eighth day following such execution, the “Agreement
Effective Date”).  Mr. O’Donnell further understands that he is not eligible to
receive the Retirement Benefits unless he timely signs, returns, and does not
revoke the Additional Release.

7.

Acknowledgements.  Mr. O’Donnell acknowledges that he has been given at least
twenty-one (21) days from the Receipt Date to consider this Agreement and the
Additional Release (such 21-day period, the “Consideration Period”), and that he
is hereby advised to consult with an attorney of his own choosing prior to
signing this Agreement and the Additional

4

--------------------------------------------------------------------------------

 

Release. Mr. O’Donnell acknowledges that he is entering into this Agreement with
full knowledge of his right to obtain such counsel, and that he is entering into
this Agreement and the Additional Release on a voluntary basis and has relied
upon no promises or representations by anyone except as contained in this
document. Mr. O’Donnell further acknowledges and agrees that any changes made to
this Agreement or any attachments hereto following his initial receipt of this
Agreement on the Receipt Date, whether material or immaterial, shall not
re-start or affect in any manner the Consideration Period. Mr. O’Donnell
understands that he may revoke this Agreement and the Additional Release for a
period of seven (7) days after he signs each document by notifying the Company
in writing, and that neither this Agreement nor the Additional Release shall be
effective or enforceable until the expiration of the document’s respective seven
(7) day revocation period. Mr. O’Donnell understands and agrees that by entering
into this Agreement and Additional Release he will be waiving any and all rights
or claims he might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and that he has received
consideration beyond that to which he was previously entitled.  

8.

Voluntary Assent.  Mr. O’Donnell affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement.  Mr. O’Donnell further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

9.

Dispute Resolution.  This Agreement shall be interpreted and construed by the
laws of the State of Florida, without regard to conflict of laws
provisions.  Any dispute arising out of or relating to this Agreement shall be
resolved by arbitration held in Orange County, Florida and conducted in
accordance with the rules then existing of the American Arbitration Association
(other than a dispute pertaining to the Restrictive Covenant Obligations, in
which event a Party may seek injunctive relief in a court of competent
jurisdiction).

 

10.

Cooperation.  Mr. O’Donnell agrees that, to the extent permitted by law, he
shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  Mr. O’Donnell’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with the Company’s counsel, at reasonable times and locations designated by
the Company, to investigate or prepare the Company’s claims or defenses, to
prepare for trial or discovery or an administrative hearing, mediation,
arbitration or other proceeding, to provide any relevant information in his
possession, and to act as a witness when requested by the Company.  Mr.
O’Donnell further agrees that, to the extent permitted by law, he will notify
the Company promptly in the event that he is served with a subpoena (other than
a subpoena issued by a government agency), or in the event that he is asked to
provide a third party

5

--------------------------------------------------------------------------------

 

(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

11.

Confidentiality. Mr. O’Donnell understands and agrees that, except as otherwise
permitted by Section 12 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Mr. O’Donnell
and his agents and representatives and shall not be disclosed except as
otherwise agreed to in writing by the Company and except to his immediate
family, legal, financial and tax advisors, on the condition that any individuals
so informed must hold the above information in strict confidence.  

12.

Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
(including, without limitation, in the Surviving Sections) prohibits Mr.
O’Donnell from communicating with government agencies about possible violations
of federal, state, or local laws or otherwise providing information to
government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings. Mr. O’Donnell
is not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Mr.
O’Donnell obtained through a communication that was subject to the
attorney-client privilege.  Further, notwithstanding Mr. O’Donnell’s
confidentiality and nondisclosure obligations, Mr. O’Donnell is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

13.

Notices.  Any notice delivered under this Agreement shall be deemed duly
delivered (a) three (3) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, (b) one (1) business
day after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, or (c) immediately if personally delivered, in each
instance to the Company at its principal headquarters, attention CEO, and to Mr.
O’Donnell at the address most recently shown on the personnel records of the
Company.  Either Party may change the address to which notices are to be
delivered by giving notice of such change to the other Party in the manner set
forth in this Section 13.

 

14.

Amendment and Waiver. This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the
Parties.  This Agreement is binding

6

--------------------------------------------------------------------------------

 

upon and shall inure to the benefit of the Parties and their respective agents,
assigns, heirs, executors, administrators, personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion shall be effective only in
that instance and shall not be construed as a bar to or waiver of any right on
any other occasion.

15.

Validity. Should any provision of this Agreement be declared or be determined to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.

16.

Nature of Agreement. Mr. O’Donnell understands and agrees that this Agreement is
a retirement and transition agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company. The Parties acknowledge that
this Agreement is a joint product and shall not be construed for or against any
Party on the ground of sole authorship.

 

17.

Entire Agreement. This Agreement sets forth the entire agreement between the
Parties and fully supersedes any and all prior agreements or understandings
between them pertaining to the subject matter hereof, including the Employment
Agreement; provided, however, for the avoidance of doubt, that nothing in this
Section 17 shall modify, cancel or supersede the Surviving Sections (including
the Restrictive Covenant Obligations), which shall remain in full force and
effect both during the Transition Period and following Mr. O’Donnell’s
separation from employment.

18.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

RUTH’S HOSPITALITY GROUP, INC.

 

By:     _________________________________Date:___________________

Name:_________________________________

Title:_________________________________

 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Agreement and I have chosen to
execute this on the date below.  I understand that I will have seven (7) days
following my execution of this Agreement in which to revoke my acceptance.  I
further understand that the Retirement Benefits set forth in this Agreement are
contingent upon my timely execution, return and non-revocation of the Additional
Release, and that I have been given at least twenty-one (21) days to consider
such Additional Release, and will have seven (7) days in which to revoke my
acceptance after I sign such Additional Release.

MICHAEL O’DONNELL

 

 

___________________________________________________

SignatureDate

 




8

--------------------------------------------------------------------------------

 

Attachment A

 

Additional Release of Claims

 

This Additional Release of Claims (the “Additional Release”) is made as of the
date set forth opposite the below signature of Michael O’Donnell (“Mr.
O’Donnell”).  Capitalized terms used but not defined herein have the meanings
set forth in the Retirement, Transition, and Release of Claims Agreement (the
“Retirement Agreement”) to which this Additional Release is attached as
Attachment A.

WHEREAS, Mr. O’Donnell is entering into this Additional Release in accordance
with the terms and conditions set forth in the Retirement Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Mr. O’Donnell hereby agrees as follows:

1.Release. In consideration of the Retirement Benefits set forth in the
Retirement Agreement, which Mr. O’Donnell acknowledges he would not otherwise be
entitled to receive, Mr. O’Donnell hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Mr.
O’Donnell ever had or now has against any or all of the Released Parties up to
the date on which Mr. O’Donnell signs this Additional Release, whether known or
unknown, including, but not limited to, any and all claims arising out of or
relating to Mr. O’Donnell’s employment with, separation from, and/or ownership
of securities of the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Florida Civil Rights
Act of 1992, Fla. Stat. § 760.01 et seq., Fla. Stat. §§ 448.07 and 725.07
(Florida equal pay laws), Fla. Stat. § 250.481 (Florida military leave law),
Fla. Stat. § 760.40 (Florida genetic testing law), and Fla. Stat. § 448.101 et
seq. (Florida anti-retaliation law), all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company or its
affiliates, contractual or otherwise; all state and federal whistleblower claims
to the maximum extent permitted by law; and any claim or damage arising

9

--------------------------------------------------------------------------------

 

out of Mr. O’Donnell’s employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that this release of claims shall not (i) prevent Mr. O’Donnell from
filing a charge with, cooperating with, or participating in any investigation or
proceeding before, the Equal Employment Opportunity Commission or a state fair
employment practices agency (except that Mr. O’Donnell acknowledges that he may
not recover any monetary benefits in connection with any such charge,
investigation, or proceeding, and Mr. O’Donnell further waives any rights or
claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such charge, investigation or proceeding), or (ii) deprive
Mr. O’Donnell of any rights Mr. O’Donnell may have to be indemnified by the
Company as provided in any agreement between the Company and Mr. O’Donnell or
pursuant to the Company’s Certificate of Incorporation or By-Laws.  

2.Return of the Company Property. Mr. O’Donnell confirms that he has returned to
the Company all property of the Company, tangible or intangible, including but
not limited to keys, files, records (and copies thereof), and equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, tablets, etc.), and that he has left
intact all, and has otherwise not destroyed, deleted, or made inaccessible to
the Company any, electronic Company documents, including but not limited to
those that he developed or helped to develop during his employment.
Notwithstanding the foregoing, if Mr. O’Donnell has requested that he retain his
tablet and telephone, the Company’s IT department shall remove all Company
documents and information from those devices and assist Mr. O’Donnell with
setting up access to the information he shall receive as a continuing member of
the Company’s Board of Directors.  Mr. O’Donnell further confirms that he has
canceled all accounts for his benefit, if any, in the Company’s name, including
but not limited to, credit cards, cellular phone and/or wireless data accounts
and computer accounts.

3.Business Expenses; Final Compensation. Mr. O’Donnell acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him.  Mr. O’Donnell further acknowledges that he has received all
compensation due to him from the Company, including, but not limited to, all
wages, bonuses and accrued, unused vacation time, and that he is not eligible or
entitled to receive any additional payments or consideration from the Company,
other than the Accrued Obligations and the Retirement Benefits.  

4.Time for Consideration; Acknowledgments. Mr. O’Donnell acknowledges that, in
order to receive the Retirement Benefits, he must sign and return this
Additional Release on, but not before, the Separation Date (provided that if
such date is fewer than twenty-one (21) days following the Receipt Date, Mr.
O’Donnell may sign and return the Additional Release any time between such date
and the 22nd day after the Receipt Date).  Mr. O’Donnell acknowledges that he
has been given at least twenty-one (21) days to consider this Additional
Release, and that the Company advised him to consult with an attorney of his own
choosing prior to signing this Additional Release.  Mr. O’Donnell understands
that he may revoke this Additional Release for a period of seven (7) days after
he signs it by notifying the Company in writing, and the Additional Release
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.  Mr. O’Donnell understands and agrees that by entering into
this Additional Release, he is waiving any and all rights or claims he might
have under the Age Discrimination in Employment

10

--------------------------------------------------------------------------------

 

Act, as amended by the Older Workers Benefit Protection Act, and that he has
received consideration beyond that to which he was previously entitled.

5.Voluntary Assent. Mr. O’Donnell affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Additional Release, and that he fully understands the
meaning and intent of this Additional Release.  Mr. O’Donnell states and
represents that he has had an opportunity to fully discuss and review the terms
of this Additional Release with an attorney.  Mr. O’Donnell further states and
represents that he has carefully read this Additional Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Retirement Agreement.

 

I hereby provide this Additional Release as of the current date.  I intend that
this Additional Release will become a binding agreement between me and the
Company if I do not revoke my acceptance in seven (7) days.


Michael O’Donnell

 

 

______________________________________________________

SignatureDate

 

11